Citation Nr: 0509885	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
knee disorder.

4.  Entitlement to a disability rating in excess of 
10 percent for the residuals of right elbow surgery.

5.  Entitlement to a disability rating in excess of 
10 percent for cervical strain with degenerative joint 
disease.

6.  Entitlement to a disability rating in excess of 
10 percent for stricture of the urethra.

7.  Entitlement to a compensable disability rating for 
hemorrhoids.

8.  Entitlement to a disability rating in excess of 
30 percent for traumatic glaucoma and cataract of the left 
eye.

9.  Entitlement to an effective date prior to January 12, 
2004, for the assignment of the 30 percent rating for 
traumatic glaucoma and cataract of the left eye.

10.  Whether the veteran submitted a timely notice of 
disagreement with the effective date assigned for the 
10 percent rating for the residuals of right elbow surgery in 
January 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1992.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
prostatitis, increased the rating for the right elbow 
disorder from zero to 10 percent effective May 15, 2002, and 
denied increased ratings for cervical strain, urethral 
stricture, and hemorrhoids.  In a July 2003 rating decision 
the RO granted service connection for traumatic glaucoma and 
cataract of the left eye, and assigned a 10 percent rating 
for the disorder.  In that rating decision the RO also 
determined that new and material evidence had not been 
received to reopen claims for service connection for a knee 
disorder and PTSD.  The veteran perfected appeals of the 
January and July 2003 rating decisions.

In a May 2004 rating decision the RO increased the rating for 
the left eye disability from 10 to 30 percent, effective 
January 12, 2004.  The veteran has continued to assert that a 
higher rating is warranted.  He also perfected an appeal of 
the effective date assigned for the 30 percent rating.

The Board notes that subsequent to the August 2004 
supplemental statement of the case, the veteran submitted 
additional evidence in support of his claims.  He has, 
however, waived his right to have this evidence considered by 
the RO in the first instance.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board does not have authority to 
consider evidence in the first instance); 38 C.F.R. § 20.1304 
(2004).  The Board finds, therefore, that it can adjudicate 
the veteran's appeal without remanding the case to the RO.

In June 2004 the veteran submitted a notice of disagreement 
with the effective date assigned for the 10 percent rating 
for the right elbow disorder in the January 2003 rating 
decision.  The RO informed him in June 2004 that the notice 
of disagreement was not timely, in that he had to submit the 
notice of disagreement within one year of the January 2003 
notice of the decision.  Following the June 2004 notice the 
veteran submitted a statement that the Board construes as a 
notice of disagreement regarding the timeliness of the June 
2004 notice of disagreement.  See Gallegos v. Gober, 289 F.3d 
1309, 1314 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2004).  The 
RO has not, however, issued a statement of the case on the 
timeliness issue.  This issue is, therefore, being remanded 
for development of the appeal.

The issues of entitlement to increased ratings for cervical 
strain and hemorrhoids are addressed in the remand portion of 
the decision below and are also remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The AMC 
will notify the veteran if further action is required on his 
part.


In a March 2003 statement the veteran claimed entitlement to 
service connection for fatigue.  In a November 2004 statement 
he asserted that the RO's January 2002 decision denying 
reopening of his claim for service connection for PTSD was 
clearly and unmistakably erroneous in determining that a lay 
statement from an individual with whom he purportedly served 
was not new and material.  These issues have not yet been 
addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO); see also Flash v. Brown, 8 Vet. 
App. 332 (1995) (claims of clear and unmistakable error and 
new and material evidence are mutually exclusive means for 
reopening a finally denied claim).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the veteran does not currently have prostatitis that is 
related to service.

3.  The RO denied entitlement to service connection for PTSD 
in January 2002.  The veteran was notified of that decision, 
and did not appeal.

4.  The evidence received subsequent to the January 2002 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
being verification of the claimed in-service stressor, or 
raise a reasonable possibility of substantiating the claim.  

5.  The RO denied entitlement to service connection for a 
knee disorder in April 1998.  The veteran was notified of 
that decision and did not appeal.

6.  The evidence submitted subsequent to the April 1998 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because although it relates to an 
unestablished fact necessary to substantiate the claim, it 
does not raise a reasonable possibility of substantiating the 
claim.

7.  The residuals of the right elbow surgery are manifested 
by complaints of pain with use, reduced strength, and range 
of motion of 15 degrees of extension and 135 degrees of 
flexion.

8.  The veteran has had no urinary symptoms related to 
stricture of the urethra since his separation from service.

9.  Traumatic glaucoma and cataract of the left eye are 
manifested by visual acuity of light perception in the left 
eye, with normal vision in the right eye.

10.  The visual acuity of light perception in the left eye 
was initially documented on April 11, 2003.


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The January 2002 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (2001); 38 C.F.R. § 3.156 
(2004).

3.  The April 1998 rating decision in which the RO denied 
entitlement to service connection for a knee disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 20.1103 (1997); 
38 C.F.R. § 3.156 (2004).

4.  The criteria for a disability rating in excess of 
10 percent for the residuals of right elbow surgery are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 
5206, and 5207 (2004).

5.  The criteria for a disability rating in excess of 
10 percent for stricture of the urethra are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.115b, Diagnostic Code 7518 (2004).

6.  The criteria for a disability rating in excess of 
30 percent for traumatic glaucoma and cataract of the left 
eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.75, 4.84a, Diagnostic Codes 6013, 
6027, and 6070 (2004).

7.  The criteria for an effective date of April 11, 2003, for 
the assignment of the 30 percent disability rating for 
traumatic glaucoma and cataract of the left eye are met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.3, 4.75, 4.84a, Diagnostic Codes 6013, 6027, 
and 6070 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA redefines VA's statutory duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and to assist claimants in the development of their 
claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2004).  The VCAA left intact, however, the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim before 
the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen filed on 
or after August 29, 2001, VA has a duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining existing evidence that may be found 
to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

The RO informed the veteran of the evidence needed to 
substantiate his claims in August 2001, June 2002, and August 
2002 notices by informing him of the provisions of the VCAA, 
the information and evidence that he was required to submit, 
the evidence that the RO would obtain on his behalf, and the 
need for the veteran to advise VA of or submit any additional 
evidence or information that was relevant to his claims.  The 
RO instructed him to identify any evidence that was relevant 
to his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
for him.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  Additional VCAA-complying letters 
were also provided to the veteran in March and May 2003, and 
in June 2004.

In the June and August 2002 notices the RO informed the 
veteran of the specific evidence required to establish his 
claims for service connection, including the definition of 
new and material evidence.  Although the RO stated in the 
notices that they applied to his claims for increased ratings 
as well as the claims for service connection, the RO did not 
specifically inform him of the evidence needed to show 
entitlement to higher ratings.  In addition to the June and 
August 2002 notices, however, the RO provided him copies of 
the appealed rating decisions, statements of the case, and 
supplemental statements of the case.  In these documents the 
RO notified him of the specific criteria for establishing 
entitlement to higher ratings, in terms of the regulatory 
rating criteria.  The RO also notified him of the law and 
governing regulations, and the reasons for the determinations 
made regarding his claims.  In these documents the RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that, based on the information provided to the veteran in all 
of these documents, VA has fulfilled its obligation to inform 
him of the evidence he was responsible for submitting, and 
what evidence VA would obtain in order to substantiate his 
claims.  Quartuccio, 16 Vet. App. at 183.  

The veteran's representative has asserted that, in order to 
comply with the statute, VA must inform the veteran of the 
specific evidence that is missing in his case and what 
evidence is required in order to fill the gaps in the 
evidentiary record.  Section 5103(a) of the statute provides 
that on receipt of a complete or substantially complete 
application, VA shall notify the claimant of any information, 
and any medical or lay evidence not previously submitted, 
that is necessary to substantiate the claim.  In the 
regulation implementing the statute, 38 C.F.R. § 3.159(b)(1), 
the Secretary used nearly identical language.  Neither the 
statute nor the regulation specifies the degree of detail 
required in the notice, or the scope of the law to be 
considered in informing the claimant.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
considered this issue in Paralyzed Veterans of America and 
found that "[section] 3.159(b)(1) sets out with reasonable 
clarity and specificity the notice VA is required to provide 
a claimant and is entirely consistent with the statutory 
requirement of § 5103(a)."  Paralyzed Veterans of America, 
345 F.3d at 1347.  For these reasons the Board finds that the 
representative's arguments are without merit.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical records, 
and his VA and private treatment records.  The veteran also 
submitted lay evidence in support of his claims.  Regarding 
the claims for service connection for prostatitis and 
increased ratings, the RO provided him VA medical 
examinations in July 2002 and November 2002.  Regarding the 
claims for service connection for a knee disorder and PTSD, 
the Board has determined that new and material evidence has 
not been received to reopen those claims.  Because those 
claims were received after August 2001, VA's duty to assist 
is limited to obtaining existing evidence and VA has no duty 
to provide the veteran VA examinations in order to 
substantiate those claims.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2004).

Service Connection for Prostatitis

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

The veteran has reported experiencing itching in the urethra, 
which he attributed to prostatitis.  His assertion of having 
prostatitis is not probative, however, because he is not 
competent to provide evidence of a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

His service medical records disclose that he was treated 
throughout service, following an episode of gonorrhea in 
1983, for dysuria that was generally attributed to 
urethritis.  Examination in December 1991 revealed a boggy 
and tender prostate, and his complaint was assessed as 
prostatitis.  He had a recurrence of dysuria in May and July 
1992, and examination again revealed the prostate to be boggy 
and tender, which was diagnosed as "chronic" prostatitis.  
No relevant abnormalities were shown when the veteran was 
examined for separation from service in September 1992.

In conjunction with a VA medical examination in September 
1992, the veteran reported that he was then being treated for 
prostatitis and examination revealed a boggy prostate.  
According to the VA treatment records, he complained of a 
penile discharge in April and May 1995, and reported a 
history of prostatitis.  Examination showed the prostate to 
be normal.  Examination of the urinary system during VA 
examinations in October 1997 and August 2001 also showed the 
prostate to be normal.

During a July 2002 VA examination the veteran reported having 
developed prostatitis two years previously, but denied then 
having any type of genitourinary infection.  Examination and 
laboratory testing revealed the prostate to be normal, and 
the examiner did not find that the veteran had prostatitis.  
Although the VA treatment records show, beginning in June 
2002, that the veteran's computerized problem list includes 
prostatitis, none of the treatment records disclose any 
complaints or clinical findings attributed to prostatitis.  
In January 2003 he expressly denied having any genitourinary 
problems.

In summary, the veteran's service medical records show that 
he was treated for prostatitis while in service.  His claim 
is, therefore, supported by medical evidence of an in-service 
disease.  Hickson, 12 Vet. App. at 253.  Although the 
prostatitis was described as chronic, the characterization of 
the disease as "chronic" is not sufficient to show that a 
chronic disease was incurred in service; that determination 
must be based on analysis of all the evidence.  The evidence 
in this case shows that the condition was present in service 
for only eight months, and is not shown to have been manifest 
after September 1992.  The evidence does not show that the 
veteran has had prostatitis since his separation from 
service.  For that reason his claim is not supported by 
medical evidence of a current diagnosis of disability, and 
the Board finds that the criteria for a grant of service 
connection for prostatitis are not met.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (service connection cannot 
be granted in the absence of medical evidence showing that 
the veteran currently has the claimed disability).  In the 
absence of probative evidence of the veteran having the 
claimed disability and a nexus to service, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
prostatitis.

New and Material Evidence

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Knee Disorder

The veteran's service medical records show that he complained 
of pain in both knees in March 1981.  Examination revealed 
tenderness on compression of the patellae, and his complaints 
were assessed as patella pain syndrome or a possible knee 
injury.  In February and March 1982 he complained of having 
had left knee pain for the previous year after running, since 
he was in basic training.  Examination again revealed 
tenderness of the patella, but no other abnormalities, and 
the complaints were diagnosed as chondromalacia patella.  He 
was given physical therapy in May 1982 due to knee 
complaints.  In October 1982 he reported pain in both knees, 
and the examiner at that time found that the previous 
examinations of the knees had revealed no abnormalities.  
Examination of the knees in October 1982 was also normal, and 
the medical care provider entered a diagnosis of "athletic 
syndrome," or patellofemoral syndrome.

The veteran was apparently prescribed physical therapy again 
in October 1982, but in December 1983 he reported having only 
gone twice for the therapy because he did not think it did 
any good.  Examination then and in January 1984 revealed no 
abnormalities other than slight tenderness of the patella, 
which was diagnosed as mild chondromalacia.  An X-ray study 
of both knees was negative for any bone or joint abnormality.  
He underwent a physical therapy evaluation in February 1984, 
which revealed no abnormalities other than mild patellae 
crepitus and mild discomfort on compression of the patellae.  
His complaints were assessed as retro-patellar syndrome.

A January 1986 treatment note indicates that the veteran had 
injured the left knee, and that the injured area was less 
than one inch in circumference.  The veteran reported that 
the pain in the knee prevented normal weight bearing, and he 
was given a limited profile for one week.  The service 
medical records make no further reference to any complaints 
or clinical findings pertaining to the knees.  The veteran 
underwent a periodic examination in March 1990, and did not 
complain of knee pain; examination showed the lower 
extremities to be normal.  When examined on separation from 
service in August 1992 he did not report having knee pain, 
although he had multiple other complaints, and examination 
again showed the lower extremities to be normal.

The veteran initially claimed entitlement to VA compensation 
benefits in September 1992, and did not then make any 
reference to knee problems.  The RO provided him a VA medical 
examination in December 1992, at which time he had no 
complaints pertaining to the knees and examination of the 
musculoskeletal system was negative.

In September 1997 the veteran claimed entitlement to 
compensation benefits for multiple problems, including knee 
pain, as undiagnosed illnesses resulting from his service in 
the Persian Gulf War.  See 38 C.F.R. § 3.317 (2004).  The 
development undertaken in conjunction with that claim did not 
reveal any medical evidence of any complaints or objective 
indicators of disability pertaining to any joints other than 
the right elbow and the cervical spine, for which service 
connection had already been granted.  In an April 1998 rating 
decision the RO denied entitlement to service connection for 
painful joints, expressly including the knees, on the basis 
that the claim was not supported by objective medical 
evidence of a chronic illness affecting the joints.  The 
veteran was notified of the April 1998 decision and did not 
appeal, and the April 1998 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997).

The veteran claimed entitlement to service connection for a 
knee disorder in January 2003 based on direct service 
incurrence.  Although his subsequent claim was based on a 
different theory, in that his September 1997 claim was based 
on joint pain being an undiagnosed illness resulting from his 
service in the Persian Gulf War, the January 2003 claim for a 
knee disorder is, nonetheless, the same "claim" that was 
adjudicated by the RO in the April 1998 decision.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new theory 
of etiology does not constitute a new claim).  VA is 
precluded from considering the substantive merits of that 
claim, therefore, in the absence of a finding that new and 
material evidence has been received.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the April 1998 decision 
includes copies of the service medical records described 
above.  That evidence is not new because it is duplicative of 
the service medical records considered in the April 1998 
decision.

VA treatment records reveal that in January 2003 the veteran 
reported having had intermittent knee pain since service.  He 
denied any other symptoms in the knees.  Examination revealed 
that he walked with a normal gait, and there was full range 
of motion in the joints with no evidence of muscle atrophy.  
His complaints were then assessed only as "bilateral knee 
pain."  He again complained of knee pain in February 2003, 
when examination disclosed mild crepitus with active motion 
of the left knee, with full range of motion, a normal gait, 
no atrophy, and no evidence of synovitis.  His complaints 
were again assessed only as "bilateral knee pain."

The veteran was evaluated by his VA medical care provider in 
August 2004 due to, among other problems, complaints of 
bilateral knee pain.  He then reported having intermittent 
pain in the kneecaps, which he attributed to active duty.  He 
had been provided a cane by the physical therapy service.  
The examiner characterized the knee pain as acute and 
transitory, and noted that the veteran was able to sit with 
his knees flexed to 85 degrees without difficulty.  He was 
able to ambulate, but would not allow the examiner to 
passively move the knees.  On examination the calf muscles 
were symmetric, and radiographic studies were negative.  The 
examiner assessed the veteran's knee complaints as 
arthralgia, which is defined "as pain in a joint."  
Stedman's Medical Dictionary 149 (26th Ed. 1995).  The 
examiner also found that the veteran was seeking medical 
treatment for the purpose of secondary gain.  

The examiner referred him to physical therapy, where he was 
found to walk with a wide-based gait and leaning to the left.  
He reported his pain as a "7" on a scale of 1-10, and was 
able to flex his knees only to 70 degrees due to pain.  He 
also had difficulty standing, and was issued a single forearm 
crutch to aid in ambulation.  He was given a series of 
exercises to perform in order to strengthen his knees.

The veteran presented the report of a private physical 
therapy evaluation showing that in October 2004 he reported 
experiencing bilateral knee pain.  He was then ambulating 
with a crutch in his right hand, and examination revealed 
decreased range of motion in the knees, reduced strength in 
the lower extremities, and tenderness to palpation.  The 
evaluation report also indicates that the veteran had been 
referred for physical therapy at the VA medical center (MC), 
but that he had appeared for only one appointment.  The 
report does not provide any diagnosis of a knee disorder.

The VA and private treatment records are new, in that the 
evidence of record in April 1998 did not document any 
complaints pertaining to the knees after January 1986.  The 
medical records are not material, however, because although 
they relate to whether the veteran has a knee disorder, they 
do not establish that he currently has a knee disability.  
Knee pain, also referred to as arthralgia, without diagnosed 
or identifiable underlying pathology, does not constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
dismissed in part, vacated and remanded in part sub nom. on 
other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Because the medical evidence does not 
reflect a current medical diagnosis of disability pertaining 
to the knees, it does not raise a reasonable possibility of 
substantiating the claim.  The Board finds, therefore, that 
evidence that is both new and material has not been received, 
and the claim of entitlement to service connection for a knee 
disorder is not reopened.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If the veteran did not serve in combat, or if the 
stressor is not related to combat, corroborating evidence of 
the stressor having actually occurred is required.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The veteran claims to have PTSD as a result of seeing dead 
bodies when his unit entered Iraq during the Persian Gulf 
War, and having to assist in burning some of the bodies.  He 
does not claim to have participated in combat with enemy 
forces.  His service discharge certificate shows that he 
served in the Persian Gulf War from October 1990 to July 
1991.  His military occupational specialties (MOS) consisted 
of petroleum supply specialist and combat engineer.  He 
reported that during the Persian Gulf War his MOS was 
petroleum supply specialist.

He initially claimed entitlement to service connection for a 
psychiatric disorder in August 1995, when he complained of 
having nightmares and flashbacks.  In a September 1995 notice 
the RO instructed him to identify the stressful experiences 
that he had in service, and in November 1995 the RO asked him 
to submit evidence showing that he had been treated for PTSD.  
The veteran responded to the November 1995 notice by stating 
that all of his medical care had been provided by the VAMC.  
He did not respond to the September 1995 notice.

The RO obtained his VA treatment records, which did not 
reflect any complaints or clinical findings related to a 
psychiatric disorder.  In a February 1996 rating decision the 
RO denied entitlement to service connection for PTSD because 
there was no evidence of record showing that he had PTSD, or 
that he had experienced an in-service stressor.  In his 
notice of disagreement with that decision the veteran stated 
that he had not been treated because he did not have the 
energy or transportation to get to the VAMC.

The RO provided him a VA psychiatric examination in November 
1997.  The examiner noted that, although the veteran had been 
a petroleum specialist while in the Persian Gulf, he reported 
that his nightmares involved pulling dead bodies and body 
parts from a building that had been hit by a SCUD missile (he 
has never reported having actually experienced that event).  
He stated that in the past he had used large amounts of 
alcohol to control his symptoms, but that he no longer drank.  
He had sought counseling on one occasion in the past, but did 
not follow through and was not then receiving any psychiatric 
treatment.  The examiner found that the veteran had some mild 
symptoms of PTSD associated with his service in the Persian 
Gulf War, due to his reported symptomatology, and provided a 
diagnosis of PTSD.

Based on the evidence shown above, in a December 1998 
decision the Board denied entitlement to service connection 
for PTSD.  The Board found that the evidence did not show 
that the veteran had served in combat, nor did he so claim.  
Because he did not serve in combat, credible supporting 
evidence of the occurrence of an in-service stressor was 
required to substantiate his claim.  The veteran had not, 
however, responded to the RO's September 1995 request for 
stressor information, nor had he otherwise provided any 
detailed information regarding the claimed in-service 
stressors.  The Board denied service connection on the basis 
that his claimed in-service stressors were not verified by 
credible supporting evidence.  The veteran was notified of 
the Board's December 1998 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).

The veteran again claimed entitlement to service connection 
for PTSD in January 2000.  With that claim he submitted the 
report of an evaluation by a VA social worker in December 
1999, which was conducted in conjunction with his claim for 
VA vocational rehabilitation services.  During that 
evaluation he reported that his duties in the Persian Gulf 
War consisted of following the armored units and refueling 
the tanks and vehicles.  He stated that while following the 
armored unit he saw many dead and dismembered bodies, and 
that he assisted in the burning of dead bodies.

He also reported a history of substance abuse, including 
cocaine, crack, and alcohol.  He had undergone substance 
abuse treatment at the VAMC in 1998, and had been drug-free 
since the beginning of the year.  The social worker noted 
that the veteran had been given a diagnosis of PTSD, but it 
is not clear from the report whether that assessment was 
based on the veteran's medical records or his own report.

In January 2000 the veteran presented a statement from an 
individual with whom he purportedly served.  That individual 
referenced a "psychological evaluation" report provided by 
the veteran and stated that "the body burning we had to do 
for field sanitation reason has to be a trigger for his 
disorder.  It is very painful for me to write about this, but 
I feel that the treatment that the governments have given us 
[since] we returned was totally unjust.  We both [were] in 
549 Quartermaster [Battalion] and [served] 1 year in the 
Persian Gulf and [while] in Saudi Arabia we had to burn many 
bodies."

Following receipt of this evidence, in a March 2000 notice 
the RO informed the veteran that in order to obtain 
corroboration of his in-service stressors from the service 
department, he had to describe the unit of his assignment at 
the time of the event (from company to division); and the 
exact dates and places of the events, including the names, 
ranks, and units of individuals involved.  The RO informed 
him that if he was unable to provide the exact dates, 
locations, etc., he should provide as much detail as 
possible.

VA treatment records obtained in conjunction with the 
subsequent claim show that the veteran was hospitalized for 
psychiatric treatment in September 1998 with diagnoses of an 
adjustment disorder with depressed mood, polysubstance abuse, 
and "to consider PTSD."  While hospitalized he reported 
that for the last seven and a half years of service he worked 
as a petroleum specialist, and that he served in combat 
during the Persian Gulf War.  He stated that during the war 
he was assigned the responsibility of burning the bodies of 
dead Iraqi soldiers, about which he had nightmares and 
flashbacks.  Treatment records through July 2000 indicate 
that although he had some symptoms of PTSD, the diagnosis 
shown in his records was an adjustment disorder with 
depressed mood and polysubstance abuse.

The veteran completed a PTSD questionnaire in April 2001, in 
which the RO had asked him to provide detailed information 
regarding his claimed in-service stressors.  In describing 
the in-service event to which he attributed his PTSD he 
stated "burning the dead bodies of the Iraqi soldiers when 
spearhead operation stopped overnight," and "smelling the 
Kuwaiti oil fires."  He did not know the approximate date(s) 
when this occurred, the location, or the units involved in 
the activity other than "549th QM Company."

In August 2001 the RO informed the veteran that the 
information he submitted was insufficient to obtain 
corroboration of the in-service events, in that he needed to 
specify at least a two-month time frame in which the events 
had occurred.  Also in August 2001 the RO provided him a 
section 5103(a) notice specifically informing him of the 
evidence needed to substantiate his claim for service 
connection for PTSD.  He responded to those notices by 
providing another PTSD questionnaire in which he stated that 
while attached to a 7th Corps cavalry unit (he did not 
specify the unit), he and his squad participated in burning 
the bodies of Iraqi soldiers for field sanitation reasons.  
His in-service stressors also included inhaling the smoke 
from the Kuwaiti oil fires.  In the section of the 
questionnaire calling for the approximate dates of the 
occurrences, he stated "please refer to the dates on my 
initial questionnaire" (which were not included in the 
initial questionnaire).  Regarding the location of the 
events, he stated "the spearhead operation when Saddam's 
defense wall was breached.  Exact location unknown."

In a January 2002 rating decision the RO continued the denial 
of service connection for PTSD by finding that the evidence 
submitted subsequent to the Board's December 1998 decision 
was not new and material.  The RO found that the evidence was 
not new and material because the claimed stressor was not 
verifiable and the veteran's statements alone were 
insufficient to support a grant of service connection.  The 
evidence that the RO found to be insufficient expressly 
included the lay statement from the individual with whom the 
veteran purportedly served.  The veteran was notified of the 
January 2002 decision and did not appeal, and the January 
2002 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).

The evidence received subsequent to the January 2002 decision 
includes VA and private treatment records and April 2003 and 
October 2004 private medical reports indicating that the 
veteran was being treated for PTSD that was related to his 
experiences during the Persian Gulf War.  Those treatment 
records include his description of his claimed in-service 
stressor, that being assisting in the burial of dead Iraqi 
soldiers.  The treatment records and private medical reports 
are cumulative and redundant of the evidence of record when 
the January 2002 decision was rendered, which showed that the 
veteran was treated for PTSD related to the claimed stressor.  
Because the evidence is not new, the Board need not consider 
whether the evidence is material to his claim for service 
connection for PTSD.  See Vargas Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999) (if the Board finds that newly presented 
evidence is cumulative of evidence previously considered, the 
analysis should end there).

The evidence also includes March 2003 articles from Rolling 
Stone magazine indicating that the duties of multiple 
American soldiers in the Persian Gulf War included burying 
dead Iraqi soldiers.  The articles indicate that the Iraqi 
soldiers were buried by plows mounted on the fronts of Abrams 
tanks, by armored combat earthmovers, and by bulldozers, as 
well as individual servicemembers.  This evidence is new, in 
that the evidence of record in January 2002 did not include 
any third-party reports pertaining to the disposal of the 
Iraqi dead.  The evidence is not material, however, because 
it does not show that the veteran in this case participated 
in any of the burial activities.  Because the evidence does 
not pertain to whether the veteran participated in any of the 
burial activities, it does not relate to an unestablished 
fact necessary to substantiate the claim and raise a 
reasonable possibility of substantiating the claim.

In December 2004 the veteran presented lay statements from 
his mother, his spouse, and another individual with whom he 
purportedly served.  Those individuals stated that his 
personality and behavior changed significantly after he 
returned from the Persian Gulf War.  This evidence is not 
new, in that the evidence of record in January 2002 showed 
that the veteran was suffering from emotional problems 
following his separation from service.  Because the evidence 
is not new, the Board need not consider whether it is 
material.  Vargas Gonzalez, 12 Vet. App. at 327.

In summary, some of the evidence received subsequent to the 
January 2002 decision is new, but none of the evidence is 
material.  The evidence is not material because it does not 
relate to the unestablished fact necessary to substantiate 
the veteran's claim for service connection for PTSD, that 
being credible supporting evidence that the claimed in-
service stressor actually occurred.  The veteran stated in 
his October 2003 substantive appeal that he had "scoured" 
the internet trying to find verification of his claimed 
stressors, but that he was unable to find an "accurate" 
unit log depicting the events he had described.  The Board 
finds, therefore, that evidence that is both new and material 
has not been received, and the claim of entitlement to 
service connection for PTSD is not reopened.

Increased Ratings

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Residuals of Right Elbow Surgery

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45 (2004).

Since service connection was granted for the right elbow 
disability in June 1993, the disability has been rated under 
Diagnostic Code 5015 as a benign bone growth.  Benign bone 
growths are to be rated based on limitation of motion as 
degenerative arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015 (2004).

Diagnostic Code 5206 for limitation of flexion of the forearm 
provides a 20 percent rating if flexion is limited to 
90 degrees, a 10 percent rating if flexion is limited to 
100 degrees, and a zero percent rating if flexion is limited 
to 110 degrees.  Diagnostic Code 5207 for limitation of 
extension of the forearm provides a 20 percent rating if 
extension is limited to 75 degrees, and 10 percent ratings if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(2004).

The veteran's service medical records disclose that he 
underwent surgery on the right elbow in October 1990 for the 
removal of a small traction spur from the dorsal aspect of 
the right olecranon process.  When examined for separation 
from service in August 1992 he reported having a painful or 
trick shoulder or elbow, and the examiner noted the history 
of surgery for the bone spur.  Examination of the upper 
extremities revealed no abnormalities.  The RO granted 
service connection for the residuals of the surgery in June 
1993 and assigned a non-compensable rating for the disorder.

In conjunction with the veteran's May 2002 claim for an 
increased rating, the RO provided him a VA medical 
examination in July 2002.  During the examination he 
complained of limited motion and pain with heavy lifting in 
the right elbow.  He reported having a flare-up of symptoms 
about once a week, in which he had an increase in pain and 
limited motion.  Examination revealed a range of motion of 
15 degrees short of full extension, 135 degrees of flexion, 
90 degrees of pronation, and 60 degrees of supination.  He 
had 5/5 strength in flexion, but only 4+/5 strength in 
extension.  There was tenderness to palpation of the 
olecranon and palpable spurring of the olecranon.  An X-ray 
study of the right elbow was reported to be negative.  Based 
on the results of the VA examination, in the January 2003 
rating decision the RO increased the rating for the right 
elbow disability from zero to 10 percent due to the evidence 
of pain in the joint.

According to the rating criteria, a 20 percent rating is 
applicable if flexion is limited to 90 degrees, or if 
extension is limited to 75 degrees.  The evidence does not 
show that flexion of the forearm is limited to 90 degrees, 
including any limitation of motion due to pain (flexion was 
to 135 degrees), or that extension is limited to 75 degrees 
(extension is limited to only 15 degrees).  In addition, the 
evidence does not indicate that separate 10 percent ratings 
are warranted for limited extension and flexion of the elbow, 
in that flexion is not limited to 100 degrees and extension 
is not limited to 45 degrees.  See VAOPGCPREC 9-04 (the 
veteran may receive separate ratings for limitation of 
flexion and extension).  The Board finds, therefore, that the 
criteria for a higher rating based on limitation of motion 
are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the right elbow disability is manifested by pain 
with use, and reduced strength.  In the absence of 
compensable limitation of motion in the elbow, the functional 
limitations due to pain and reduced strength are 
appropriately compensated by the 10 percent rating that has 
been assigned pursuant to Diagnostic Codes 5003 and 5015.  
The Board finds, therefore, that consideration of the 
functional limitations does not support a higher rating for 
the right elbow disability.  For these reasons the Board 
finds that the criteria for a higher rating are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for the residuals of right elbow surgery.

Urethral Stricture

As previously stated, the evidence shows that the veteran was 
treated throughout service for chronic urethritis.  In 
conjunction with the urethritis he developed a urethral 
stricture in February 1987, which was dilated by 
urethroscopy.

In the June 1993 rating decision the RO granted service 
connection for a urethral stricture, but evaluated the 
disability under Diagnostic Code 7511, which pertains to a 
stricture of the ureter.  The evidence does not show that the 
veteran has ever experienced a stricture of the ureter.  
Stricture of the urethra is evaluated under Diagnostic Code 
7518, which is rated as a voiding dysfunction.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (in selecting a 
diagnostic code the Board must explain any inconsistencies 
with previously applied diagnostic codes); 38 C.F.R. § 4.115b 
(2004).

In evaluating a disability as voiding dysfunction, the 
disability is to be rated based on urine leakage, frequency, 
or obstructed voiding.  If the disability is manifested by 
urine leakage requiring the use of an appliance or the 
wearing of absorbent materials that must be changed less than 
two times a day, a minimum 20 percent rating applies.  For 
urinary frequency, the regulation provides a 20 percent 
rating if the daytime voiding interval is between one and two 
hours, or if the veteran awakens to void three to four times 
per night.  For obstructed voiding, a 30 percent rating 
applies for urinary retention requiring intermittent or 
continuous catheterization.  The disorder is rated at 
10 percent for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream), with any 
combination of the following: post void residuals greater 
than 150 cubic centimeters (cc.); uroflowmetry showing 
markedly diminished peak flow rate (less than 10 cc./second); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months.  38 C.F.R. § 4.115a (2004).

The RO provided the veteran a VA genitourinary examination in 
August 2001, during which he reported having contracted 
gonorrhea and being treated for a urethral stricture while in 
service.  He denied having any urinary complaints at the time 
of the examination, such as urinary incontinence, post-void 
dribbling or stinging, or kidney disease.  He reported having 
had urine studies done, which were normal.  Laboratory 
studies done in conjunction with the examination were also 
normal, and the examiner did not provide a diagnosis of any 
genitourinary disorder.

During a July 2002 VA examination the veteran again denied 
having any urinary symptoms.  He reported a frequency in the 
daytime of three to four times, and in the nighttime of once.  
He was not incontinent, he had no urinary tract infections, 
and he did not require any catheterizations or dilatations 
for stricture.  Laboratory studies were again apparently 
normal, and the examiner provided a diagnosis of a history of 
urethral stricture.

VA treatment records show that during a physical evaluation 
in January 2003, the veteran denied having any genitourinary 
symptoms.  The VA treatment records for the time period 
relevant to his May 2002 claim for an increased rating are 
negative for any complaints or clinical findings pertaining 
to a genitourinary disorder.

According to the rating criteria for voiding dysfunctions, a 
20 percent rating is applicable if the disorder is manifested 
by urine leakage requiring the use of absorbent materials, or 
if the daytime voiding interval is between one and two hours, 
or if the veteran awakens to void three to four times per 
night.  In addition, a 30 percent rating applies for urinary 
retention requiring intermittent or continuous 
catheterization.  The evidence does not show that the 
disorder is manifested by urine leakage; the daytime voiding 
interval is more than two hours; the veteran awakens to 
urinate only once during the night; and he has never required 
catheterization.  He has denied having any urinary symptoms 
and the disorder is, therefore, asymptomatic.  The Board 
finds that the criteria for a higher rating are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for a urethral stricture.

Traumatic Glaucoma and Cataract of the Left Eye

Ratings on account of visual impairment are to be based only 
on examination by specialists, including uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent.  The best 
distant vision obtainable after best correction will be the 
basis of rating.  38 C.F.R. § 4.75 (2004).

Simple, primary, non-congestive glaucoma is to be rated based 
on loss of visual acuity or loss of the field of vision, with 
a minimum rating of 10 percent.  Pre-operative traumatic 
cataracts are also rated based on impairment of vision.  
38 C.F.R. § 4.84a, Diagnostic Codes 6013 and 6027 (2004).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 2003.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The medical evidence shows that the veteran was found to have 
traumatic glaucoma and a cataract in the left eye in May 
2002, which the RO found to be related to boxing injuries 
that he incurred in service.  When examined in May 2002 he 
had 20/20 vision in the right eye, and 20/40 vision in the 
left eye, but the evidence does not show whether this was 
corrected or uncorrected.  A VA examination in November 2002 
revealed best corrected distant visual acuity of 20/20 in the 
right eye and 20/30 in the left.  Visual fields were within 
normal limits.

The VA treatment records disclose that on December 9, 2002, 
less than a month after the VA examination, testing by a 
nurse practitioner revealed visual acuity of 20/20 on the 
right and 20/50 on the left.  On December 24, 2002, the 
veteran complained of significant loss of visual acuity after 
having been given the diagnosis of glaucoma.  Testing by an 
optometrist revealed visual acuity of 20/20 in the right eye, 
and 20/70 in the left eye.  The optometrist documented an 
examination of the eyes and found that the subjectively 
reported loss of visual acuity was not consistent with the 
physical findings, in that there were no significant retinal, 
cornea, or media findings to account for the loss of visual 
acuity.

On January 17, 2003, the veteran reported that he experienced 
a significant decline in the vision in his left eye on 
awakening that morning.  He stated that previously he was 
able to read with the left eye, but that as of that morning 
he was able to only perceive shadows.  His medical care 
provider did not conduct an eye examination, but referred him 
to the Eye Clinic for evaluation.

When evaluated by the VA ophthalmologist in February 2003, 
testing revealed 20/20 vision in the right eye and hand 
movement only in the left eye.  The physician found, however, 
that the veteran's subjective responses to the vision testing 
regarding the visual acuity in his left eye were not 
credible, in that other testing showed the visual acuity to 
be 20/50.  The physician also noted that the veteran was not 
totally compliant with the medication he had been given for 
the glaucoma.  He noted that the veteran was trying to get 
disability benefits and determined that he had a fictitious 
vision loss.

The veteran presented a Report of Eye Examination for the 
South Carolina Department of Public Safety dated April 11, 
2003.  That report, which was completed by an 
ophthalmologist, shows that the visual acuity in his right 
eye was 20/20, and that the corrected visual acuity in his 
left eye was 20/200.  The veteran presented a report from 
another private ophthalmologist, dated April 28, 2003, 
showing that he had reported progressively decreased vision 
in the left eye.  On examination the uncorrected visual 
acuity was 20/20 in the right eye and 20/200 in the left eye, 
but the physician did not provide the best corrected visual 
acuity for either eye.

The veteran was examined by another ophthalmologist 
approximately two weeks later, and was then shown to have 
best corrected distant visual acuity in the right eye of 
20/20 and in the left eye of 20/400.  That ophthalmologist 
also found evidence of optic atrophy in the left eye.  

The veteran presented an examination report from a private 
ophthalmologist dated in September 2003 showing vision in the 
left eye of light perception only.  The report of an 
examination conducted in January 2004 indicates that the 
visual acuity in the right eye remained 20/20, and that the 
vision in the left eye was hand movement only.  That 
assessment was repeated in reports dated in April 2004.

The veteran contends that he is entitled to a higher rating 
for the vision loss in the left eye due to the number of days 
he has had to miss from work due to the disability.  
Schedular disability ratings are, however, based on the 
average impairment of earning capacity, not the impact on 
work performance in a specific case.  See 38 C.F.R. § 4.1 
(2004).

A review of the evidence indicates that the measurement of 
visual acuity of light perception only, or hand movement, in 
the left eye may be questionable.  Assuming that the 
veteran's subjective responses to the vision testing are 
credible, the measured visual acuity of 20/20 in the right 
eye and light perception only in the left eye does not 
support a rating in excess of 30 percent.  According to the 
rating criteria for visual impairments, visual acuity of 
20/40 in one eye (the best visual acuity reflected in the 
chart) and visual acuity of light perception only in the 
other eye warrants a 30 percent rating.  In the absence of 
decreased service-connected visual acuity in the right eye, 
or the actual anatomical loss of the left eye, the 30 percent 
rating that has been assigned is the maximum rating 
available.  

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that glaucoma or cataract 
in the left eye has resulted in any hospitalizations.  In 
addition, the evidence does not show that the vision loss in 
the left eye has caused marked interference with employment.  
Although the veteran has asserted that he is entitled to a 
higher rating because the problems with the left eye have 
caused him to miss work, he continues to be gainfully 
employed by the United States Postal Service.  Furthermore, 
the evidence indicates that his frequent absences from 
employment are more related to his non-service connected 
psychiatric impairment, in that he reported to his therapist 
that many days he just cannot get out of bed.  In other 
words, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For the reasons shown above the Board finds that the criteria 
for a higher rating have not been met since the veteran's 
claim for service connection was initiated.  Fenderson, 12 
Vet. App. at 126-27.  The Board has determined, therefore, 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a disability rating in excess of 
30 percent for traumatic glaucoma and cataract of the left 
eye.

Earlier Effective Date

As an initial matter the Board notes that the veteran has not 
been informed of the evidence needed to substantiate his 
appeal of the effective date assigned for the 30 percent 
rating for the vision loss in the left eye.  VA's General 
Counsel has held, however, that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
The veteran was provided a section 5103(a) notice pertaining 
to his claim for service connection for the left eye 
disability, which lead to the appeal of the effective date 
assigned for the 30 percent rating.  In addition, the Board 
has awarded the effective date the veteran sought for the 
30 percent rating.  Any failure of VA to properly inform the 
veteran of the evidence needed to substantiate his appeal is 
not, therefore, prejudicial to him.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing a claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

With the grant of service connection in July 2003, the RO 
assigned a 10 percent rating for the left eye disability, 
which is the minimum rating to be assigned for glaucoma.  
38 C.F.R. § 4.84a, Diagnostic Code 6013 (2004).  A higher 
rating is dependent on loss of visual acuity.  As described 
above, the medical evidence shows that, assuming the reports 
of the vision testing to be credible, the criteria for the 
30 percent rating were met on April 11, 2003.  

Although the veteran reported in January 2003 that he was 
only able to see shadows with the left eye, the medical care 
provider did not conduct a vision examination to determine 
the actual loss of vision.  A disability rating for loss of 
vision must be based on examination by a specialist with the 
use of the Snellen's test type or its equivalent.  38 C.F.R. 
§ 4.75 (2004).  The veteran was examined by a VA 
ophthalmologist in February 2003, but the ophthalmologist 
determined that the actual visual acuity in the left eye was 
20/50, in that the veteran's subject responses to the vision 
testing were "fictitious."  Not until April 11, 2003, did 
an eye specialist determine that the visual acuity in the 
left eye met the criteria for the 30 percent rating (20/200 
or worse).  The Board finds, therefore, that the veteran is 
entitled to an effective date of April 11, 2003, for the 
award of the 30 percent rating for traumatic glaucoma and 
cataract of the left eye.


ORDER

The claim of entitlement to service connection for 
prostatitis is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a knee disorder is 
not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is not 
reopened.

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of right elbow surgery is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a urethral stricture is denied.

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for traumatic glaucoma and cataract of 
the left eye is denied.

An effective date of April 11, 2003, for the award of the 
30 percent rating for traumatic glaucoma and cataract of the 
left eye is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.




REMAND

The veteran has claimed entitlement to an increased rating 
for cervical strain with degenerative joint disease, 
currently rated as 10 percent disabling.  He was last 
examined for this disability in July 2002.  His VA treatment 
records reveal that a magnetic resonance image (MRI) of the 
cervical spine in April 2003 revealed evidence of very mild 
disc bulging at C2-C6 and mild spinal stenosis at C6-C7.  
Because the veteran has not been examined since the 
development of the additional pathology in the cervical 
spine, the Board finds that an additional examination is 
warranted.  

In addition, the rating criteria for disabilities of the 
spine were revised effective in September 2003.  See Schedule 
for Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  Although 
the RO provided the revised regulations to the veteran in an 
April 2004 supplemental statement of the case, the RO did not 
re-adjudicate the veteran's claim with consideration of the 
revised rating criteria.

The veteran has also claimed entitlement to an increased 
rating for hemorrhoids, currently rated as non-compensable.  
The available evidence indicates that subsequent to the July 
2002 examination the hemorrhoid disorder has worsened.  The 
Board also finds, therefore, that an additional examination 
for hemorrhoids is warranted.

As previously stated, the veteran has submitted a notice of 
disagreement with the RO's June 2004 determination that his 
appeal of the effective date assigned for the 10 percent 
rating for the right elbow disability was not timely.  This 
issue is remanded in order to provide the veteran a statement 
of the case and to give him the opportunity to submit a 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these issues are remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a neck 
disorder or hemorrhoids since July 2003.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  

2.  The RO should afford the veteran a VA 
medical examination in order to document 
the severity of his cervical spine 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-rays, that 
are deemed necessary for an accurate 
assessment.

The examiner should determine the range 
of motion of the cervical spine, 
including any limitation of motion due to 
pain.  The examiner should also describe 
any muscle spasm, guarding, localized 
tenderness, or abnormal spinal contour.  
In addition, the examiner should 
determine whether the cervical spine 
disability is manifested by any 
neuropathy or incapacitating episodes 
and, if so, document the duration of any 
incapacitating episodes during the 
previous year.  

3.  The RO should provide the veteran a 
VA medical examination in order to 
determine the nature and severity of his 
hemorrhoid disorder.  The claims file and 

a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

5.  After undertaking any development 
deemed appropriate on the issue of 
whether the veteran timely appealed the 
effective date assigned for the 
10 percent rating for the right elbow 
disability, the RO should re-adjudicate 
that issue.  If the determination is 
negative, the veteran and his 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


